DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites “ a gas-liquid contact apparatus , comprising: a gas-liquid contact portion including a plurality of stages which are allocated so as to be arranged in a lateral direction, each of the plurality of stages having a plurality of vertical flat plates arranged in parallel; a liquid supply system which supplies a liquid to the gas-liquid contact portion and causes the liquid to flow along an arrangement of the plurality of stages successively;  and a gas supply system which supplies a gas to the gas-liquid contact portion, wherein the liquid supplied by the liquid supply system flows down on the plurality of vertical flat plates in each of the plurality of stages and comes into contact with the supplied gas”.  Bondor(4039307) teaches in figure 1 a gas liquid contact apparatus including a gas inlet, gas outlet, a plurality of stages arranged in a lateral direction, and a liquid supply system supplying liquid to baffles(18,22) separating the stages, and a pump system for pumping collected liquid to a previous stage sprayer.  Lissman(2077427) teaches a gas liquid contact apparatus in figures 7-9 including a single stage, a liquid supply system including nozzles(52), the liquid flowing along a plurality of parallel convex and concave plates, the plates forming horizontal scrubber passages, a gas inlet to the single stage, a gas outlet from the single stage.  However neither Bonder nor Lissman individually or collectively teaches a gas-liquid contact apparatus , comprising: a gas-liquid contact portion including a plurality of stages which are allocated so as to be arranged in a lateral direction, each of the plurality of stages having a plurality of vertical flat plates arranged in parallel; a liquid supply system which supplies a liquid to the gas-liquid contact portion and causes the liquid to flow along an arrangement of the plurality of stages successively;  and a gas supply system which supplies a gas to the gas-liquid contact portion, wherein the liquid supplied by the liquid supply system flows down on the plurality of vertical flat plates in each of the plurality of stages and comes into contact with the supplied gas.  Claims 2-17 depend on claim 1 and hence are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A HOPKINS whose telephone number is (571)272-1159. The examiner can normally be reached Mon-Thurs 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 5712721424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
January 19, 2022